DYICMAN, J.
This is an appeal from certain portions of a judgment entered upon the report of a referee in an action for passing and allowing the accounts of the plaintiffs as executors and trustees under the last will and testament of William Beard, deceased. We think the case falls within the decision of In re Hayden, 7 N. Y. Supp. 313, 54 Hun, 197, where the judge who wrote the opinion for the court said:
“The buying and selling incident to the conduct of a manufacturing or other business, is, at best, a species of reinvestment of the trust funds. If commissions were to be allowed each time a stock in trade were purchased or sold, it is quite probable, as well as possible, for a case to arise where the executors' commissions would largely consume the body of the estate. ”
The judgment of the general term in that case was affirmed, upon the opinion of the general term, by the court of appeals, 125 N. Y. 776, 27 N. E. Rep. 409. As w'e concur in the views expressed by the referee, and with the two opinions of the judge at special term, it seems unnecessary to elaborate those views.
The judgment should be affirmed, with costs.